Citation Nr: 0947056	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  05-25 468A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the cervical spine (claimed as upper back 
condition), including as secondary to service-connected right 
foot gunshot wound.  

2.  Entitlement to an increased initial rating for a right 
foot gunshot wound, currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 
1979.  

The cervical spine issue comes to the Board of Veterans' 
Appeals (Board) from a June 2004 rating decision and the 
right foot gunshot wound issue comes to the Board from June 
2004 and December 2004 rating decisions of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was received in February 2005 with regard to the 
cervical spine issue.  Notices of disagreement were received 
in June 2004 and February 2005 with regard to the right foot 
gunshot wound issue.  A statement of the case was issued in 
August 2005, and a substantive appeal was received in August 
2005.  

The Veteran requested a Board hearing, however, he withdrew 
that request in October 2008.

The June 2004 and December 2004 rating decisions also denied 
service connection for major depression, but this benefit was 
subsequently granted by rating decision in December 2006.  
The issue of service connection for major depression is 
therefore no longer in appellate status. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the Veteran has voiced an argument that 
his cervical spine disability is secondary to the service-
connected gunshot wound to the right foot.  The Veteran 
underwent a VA examination in May 2005.  However, the VA 
examination did not address whether the Veteran's current 
cervical spine disability is aggravated by the gunshot wound 
to the right foot.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2009).  The provisions of 38 
C.F.R. § 3.310 were amended, effective from October 10, 2006; 
however, the new provisions require that service connection 
not be awarded on an aggravation basis without establishing a 
pre-aggravation baseline level of disability and comparing it 
to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 
7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 
Vet. App. 439 (1995), the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made and the 
Veteran's claim was filed prior to the effective date of the 
revised regulation.  

With regard to the issue of whether there is aggravation, 
such matters involve medical questions and must be addressed 
by medical personnel.  Under the circumstances, the Board 
believes that a VA examination with opinion is necessary to 
comply with 38 C.F.R. § 3.159(c)(4).  

Dr. J. D. M. opined in a May 2005 letter that the Veteran is 
unable to work because of severe right foot pain and 
secondary mobility problems.  After advising the Veteran of 
the provisions of 38 C.F.R. § 3.321(b)(1) and the 
requirements for establishing entitlement to an extra-
schedular evaluation for a right foot gunshot wound, the RO 
should consider whether the Veteran's case should be 
forwarded to the Director of the Compensation and Pension 
Service for extra-schedular consideration under the 
provisions of 38 C.F.R. § 3.321(b)(1).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should inform the Veteran of 
the provisions of 38 C.F.R. § 3.321(b)(1) 
and the requirements for establishing 
entitlement to an extra-schedular 
evaluation for a right foot gunshot 
wound.  Specifically, the Veteran should 
be advised that he can submit or identify 
evidence in conjunction for his claim for 
increased rating for a right foot gunshot 
wound, which tends to show marked 
interference with employment and/or 
frequent hospitalization due to this 
disability.  He should further be advised 
that such evidence can include 
documentation demonstrating the amount of 
time he has lost from work specifically 
as a result of a right foot gunshot 
wound.

2.  The Veteran should be scheduled for 
an appropriate VA examination to 
determine the nature and etiology of 
any current degenerative joint disease 
of the cervical spine (claimed as upper 
back condition).  It is imperative that 
the claims file be made available to 
the examiner for review in connection 
with the examination.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) diagnose any current degenerative 
joint disease of the cervical spine 
(claimed as upper back condition), 
shown to exist;

b) opine whether any such degenerative 
joint disease of the cervical spine 
(claimed as upper back condition), is 
at least as likely as not related to 
the Veteran's service-connected right 
foot gunshot wound;

c) if not, opine whether any such 
degenerative joint disease of the 
cervical spine (claimed as upper back 
condition), is aggravated by the 
Veteran's service-connected right foot 
gunshot wound; and

d) provide detailed rationale, with 
specific references to the record, for 
the opinion.  

3.  After completion of the above, the RO 
should review the expanded record, and 
undertake a merits analysis of the claim.  
Unless the benefits sought are granted, 
the Veteran should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


